 In the Matter of LINK-BELT COMPANY (DODGE & EWART PLANTS)and.STEEL WORKERS ORGANIZING COMMITTEE, LOCAL No. 2526, AFFILIATEDWITH THE C. I. 0.Case No. R-3092.-Decided October24j 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. J. C. Clark,andMr. Warren A. Silver,for the Board.Mr. Kurt F. Pantzer,of Indianapolis, Ind., for the Company.Mr. James Robb,of Indianapolis, Ind., for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 10, 1941, Steel Workers Organizing Committee, LocalNo. 2526, affiliated with the C. I. 0.,1 herein called the Union, filedwith the Regional Director for the Eleventh Region (Indianapolis,Indiana) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Link-Belt Com-pany (Dodge and Ewart Plants) ,2 herein called the Company, whichis engaged in the production and sale of chains and bearings forpower transmission, elevating and conveying purposes, and in theproduction of munitions, at the Dodge Plant and the Ewart Plant,both located in Indianapolis, Indiana, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnSeptember 22, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized the1Referredto in the Petitionand the Order Directing Investigation and Hearing as StecWorkers OrganizingCommittee,affiliatedwith the C. I. O.z Referred to In the Stipulation as Link-Belt Company.36 N. L.R. B., No. 80.398 LINK-BELT COMPANY399.Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On September 19, 1941, the Company andtheUnion with the recommendation of a Field Examiner of theBoard and the approval of the Regional Director of .the Board,entered into a "Stipulation for Certification on Consent Election."Pursuant to the Stipulation, an election by secret ballot was con-the Regional Director among all clerical and office employees of Link-Belt Company (Dodge & Ewart Plants), excluding production, main-tenance, and supervisory employees, watchmen, timekeepers, andshop-clerical employees, to determine whether or not said _ employeesdesire to be represented by the Union for the purposes of collectivebargaining.On October 2, 1941, the Regional Director issued andduly served upon the parties his Election Report on the ballot.Noobjections to the conduct of the election or the Election Report havebeenfiled by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total Number of Employees Alleged Eligible to Vote ---------- 282Total Number Voted________________________________________ 249Total Number of Valid Votes Cast___________________________ 247Total Number of Votes for the Steel Workers Organizing Com-mittee, Local No. 2526, affiliated with the C. I. O------------ 152Total Number of Votes Against the Steel Workers OrganizingCommittee, Local No. 2526, affiliated with the C. I. O95Total Number of Blank Ballots --------------------------------2TotalNumber of Void Ballots ------------------------------0Total Number of Challenged Ballots_________________________0On the basis of the Stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Link-Belt Company (Dodge and EwartPlants), Indianapolis, Indiana, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All clerical and office employees of Link-Belt Company (Dodgeand Ewart Plants), excluding production, maintenance, and super-visory employees, watchmen, timekeepers, and shop-clerical employees,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.SteelWorkers Organizing Committee, Local No. 2526, affiliatedwith the C. I. 0., has been designated and selected by a majority of 400DECISION'S OF NATIONAL LABOR RELATIONS BOARDemployees in the above unit as their representative for the purposesof collective bargaining and is the exclusive representative of allemployees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIEDthat Steel Workers Organizing Committee,Local No. 2526, affiliated with the C. I. 0., has been designated andselected by a majority of all clerical and office employees of Link-BeltCompany (Dodge and Ewart Plants), Indianapolis, Indiana, exclud-ing production, maintenance, and supervisory employees, watchmen,timekeepers, and shop-clerical employees, as their representative forthe purposes of collective bargaining and that, pursuant to Section 9(a) of the Act, Steel Workers Organizing Committee, Local No. 2526,affiliated with the C. I. 0., is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.0